Citation Nr: 9917161	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  98 - 18 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as residual to Agent Orange herbicide exposure.

Entitlement to service connection for peripheral neuropathy, 
claimed as residual to Agent Orange herbicide exposure.

Entitlement to service connection for degenerative joint 
disease of the right hip and right knee.

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to April 
1969, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The claim for service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder (PTSD), 
is addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  The claim for service connection for prostate cancer, 
claimed as residual to Agent Orange (AO) herbicide exposure 
is not plausible.

2.  The claim for service connection for peripheral 
neuropathy, claimed as residual to Agent Orange (AO) 
herbicide exposure, is not plausible.

3.  The claim for service connection for degenerative joint 
disease of the right hip is not plausible.

4.  The claim for service connection for degenerative joint 
disease of the right knee is not plausible.


CONCLUSIONS OF LAW

1.  The claims for service connection for prostate cancer and 
for peripheral neuropathy, each claimed as residual to AO 
herbicide exposure, are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); .  Brammer v. Derwinski,  
3 Vet. App. 223, 225 (1992);  Caluza v. Brown,  7 Vet. 
App. 498 (1995), affirmed per curiam,  78 F.3d 604 (Fed. Cir. 
1996).  

2.  The claims for service connection for degenerative joint 
disease of the right hip and the right knee are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998);  
Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed per 
curiam,  78 F.3d 604 (Fed. Cir. 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims of 
entitlement to service connection for prostate cancer and for 
peripheral neuropathy, each claimed as residual to AO 
herbicide exposure, and for degenerative joint disease of the 
right hip and the right knee.  If he has not, his appeal must 
fail, and VA is not obligated to assist him in the 
development of the claims.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski,  1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown,  5 Vet. App. 91, 
93 (1993).  For the reasons set forth below, the Board finds 
that the veteran has not met his burden of submitting 
evidence to support a belief that his claims of entitlement 
to service connection for prostate cancer and for peripheral 
neuropathy, each claimed as residual to AO herbicide 
exposure, and for degenerative joint disease of the right hip 
and the right knee are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991);  see Grottveit, at 93;  Tirpak v. Derwinski,  2 
Vet. App. 609 (1992);  Murphy, at 80.

The appellant contends that the RO erred in failing to grant 
entitlement to service connection for prostate cancer and for 
peripheral neuropathy, each claimed as residual to AO 
herbicide exposure, and for degenerative joint disease of the 
right hip and the right knee because it did not take into 
account or properly weigh the medical and other evidence of 
record. 

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992). 

In the instant appeal, there has been no demonstration, 
diagnosis, or other showing of prostate cancer or of 
peripheral neuropathy, each claimed as residual to AO 
herbicide exposure.  A comprehensive review of the veteran's 
entire medical record discloses no clinical findings or 
diagnoses of prostate cancer or peripheral neuropathy.

When a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit, at 93.  In the 
present case, the veteran has not submitted any competent 
medical evidence or opinion which supports his claim that he 
has either prostate cancer or peripheral neuropathy.  The 
veteran cannot meet his initial burden of presenting a well-
grounded claim by relying upon his own opinions as to medical 
matters.  Clarkson v. Brown,  4 Vet. App. 565 (1993);  
Grottveit, at 93.

In the absence of competent medical evidence establishing the 
current presence of prostate cancer or peripheral neuropathy, 
the claim of entitlement to service connection for those 
disabilities is not well grounded.  Grottveit at 93;  Tirpak 
at 611.

In addition, in order to establish a well-grounded claim, 
there must be (1) competent evidence of a current disability 
in the form of a medical diagnosis; as well as (2) 
evidence of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence; together 
with (3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  In this case, the 
requirement of item (1) is satisfied as to the issues of 
service connection for degenerative joint disease of the 
right hip and the right knee because the medical record 
contains clear diagnosis of each of those disabilities.  As 
noted, however, there is no competent evidence or medical 
diagnosis of prostate cancer or peripheral neuropathy, each 
claimed as residual to AO herbicide exposure, and the 
requirements of item (1) are not met as to those claims.  
Since the claims for service connection for prostate cancer 
and peripheral neuropathy, each claimed as residual to AO 
herbicide exposure, do not meet the threshold criteria for 
presentment of a well-grounded claim, further discussion of 
those issues is not warranted.  

The requirement of item (2) is not satisfied as to the issues 
of service connection for degenerative joint disease of the 
right hip and the right knee because the record contains no 
evidence of incurrence or aggravation of those disabilities 
in service in the form of lay or medical evidence.  A report 
of medical history prepared by the veteran in connection with 
his service entrance examination noted that he had been 
advised to have operations because both his knees hurt.  His 
service entrance examination disclosed no abnormalities of 
the musculoskeletal system or lower extremities.  The service 
medical records are silent for complaint, treatment, 
findings, or diagnosis of any injury to the right hip or 
right knee during active service.  On one occasion in 
February 1968, the veteran was seen for complaints of 

right hip pain and of cerumen in the left ear.  Examination 
disclosed a full range of right hip motion.  There was no 
diagnosis and no indication of treatment.  His service 
medical records are silent for complaint, treatment or 
findings of any right hip or right knee disability during his 
remaining period of active service.  A report of medical 
history prepared by the veteran in connection with his 
service separation examination made no mention of any bone, 
joint, or other deformity, but complained of occasional left 
knee strain.  His service separation examination, conducted 
in April 1969, disclosed no history or findings of a right 
hip or right knee disability, and his musculoskeletal system 
and lower extremities were normal.  
The record is silent for complaint, treatment, findings or 
diagnosis of a right hip or knee disability during the 
initial postservice year.  Accordingly, the requirement of 
item (2) are not met as to the issues of entitlement to 
service connection for degenerative joint disease of the 
right hip and right knee.

The Board finds that the requirements of item (3) are not met 
with respect to the issues of entitlement to service 
connection for degenerative joint disease of the right hip 
and right knee.  The Board's review of the entire record 
discloses no competent medical evidence or opinion which 
links or relates the veteran's current degenerative joint 
disease of the right hip and right knee to his period of 
active service or to any incident or injury during such 
service. 

While the veteran's assertions must generally be regarded as 
credible for purposes of determining whether a well-grounded 
claim has been submitted, the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  The 
appellant cannot meet his initial burden of presenting a 
well-grounded claim by relying upon his own opinions as to 
medical matters.  Clarkson v. Brown,  4 Vet. App. 565 (1993);  
Grottveit, at 93.

The submission of a well-grounded claim is a prerequisite to 
invoking the VA's duty to assist.  As the veteran has not 
presented a well-grounded claim for service 

connection for the disabilities at issue, the duty to assist 
the veteran, including additional VA examinations, does not 
arise.  See Slater v. Brown,  9 Vet. App. 240 (1996);  
Franzen v. Brown,  9 Vet. App. 235 (1996).  The United States 
Court of Appeals for the Federal Circuit has held that only a 
person who has submitted a well-grounded claim can be 
determined to be a claimant for the purpose of invoking the 
duty to assist provisions of  38 U.S.C.A. § 5107(a).  See 
Epps v. Gober, 126 F.3d 1464, 1468-69 (1997).

In the absence of evidence of well-grounded claims for 
service-connection for prostate cancer or peripheral 
neuropathy, claimed as residual to AO herbicide exposure, and 
for degenerative joint disease of the right hip and right 
knee on a direct or presumptive basis, those claims are 
denied. 

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet. App. 136, 140 
(1994).  However, the Board notes that the veteran may render 
his claims well grounded by submitting clinical evidence 
showing the presence of prostate cancer, peripheral 
neuropathy, or degenerative joint disease of the right hip 
and right knee during service, or during any applicable 
presumptive period, or competent medical evidence linking or 
relating those disabilities to AO herbicide exposure or 
trauma or pathology experienced during active service.  
Robinette v. Brown,  8 Vet. App. 69, 74 (1995).


ORDER

Evidence of well-grounded claims not having been considered, 
the claims for service connection for prostate cancer and for 
peripheral neuropathy, each claimed as residual to AO 
herbicide exposure, and for degenerative joint disease of the 
right hip and the right knee are denied.



REMAND

While there is no clear diagnosis of an acquired psychiatric 
disability, including PTSD, the Board notes that several 
recent outpatient treatment notes show that the veteran 
complained of "symptoms of PTSD."  Notably, one such entry, 
dated July 12, 1996, cited the veteran's statement that he 
"served as a Communications Specialist but was not involved 
in direct combat."  In a September 1998 letter, the veteran 
asserted that he had undergone a psychiatric evaluation by a 
psychologist at the VAMC, Lexington, and been told that tests 
indicated that he had PTSD.  No such records are associated 
with the claims folder.  The Board finds that the veteran's 
claim for service connection for PTSD is inextricably 
intertwined with the certified issues of Entitlement to 
service connection for an acquired psychiatric disability.  
The Court has held that it would not review claims in a 
piecemeal fashion, and that a decision on a given claim . . . 
was not a final order when an "inextricably intertwined" 
question remained undecided and pending.  Harris v. 
Derwinski,  1 Vet. App. 180, 183 (1991).  

The record further shows that the RO has obtained a completed 
PTSD questionnaire from the veteran and has undertaken 
development of the PTSD issue through the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  
That development was not completed and no adjudication of the 
PTSD issue had taken place at the time the case was 
transferred to the Board.  The RO must complete the necessary 
development, determine whether the claim for service 
connection for PTSD is well-grounded, and take further 
appropriate action as to that claim. 

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991 & Supp. 1998).  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  No. 97-78 (U.S. Vet. 
App. June 26, 1998)

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for an acquired 
psychiatric disability, including PTSD, 
since service separation.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
the VAMC, Lexington, since April 1998.  

2.  The RO should send the veteran an 
appropriate stressor development letter 
asking that he provide specific facts 
about any additional stressful events 
which occurred in Vietnam which he 
"reexperiences."  Specifics include 
matters such as dates, places, units of 
assignment, and the names of individuals 
who were killed or wounded and the units 
to which they were 

assigned, if different from the 
appellant's.  The veteran should be 
advised that his failure to provide the 
requested information may adversely 
affect the resolution of his claim.  

3.  Thereafter, a description of the 
veteran's "stressor" stories, including 
any and all responses received to the 
stressor development letters, all 
histories of combat  trauma provided by 
the veteran during medical examination 
and treatment, together with a copy of 
the veteran's DD Form 214, and his 
complete service administrative records 
(DA-20 and 201 file) for his period of 
active service from August 1966 to April 
1969, including his service in the 
Republic of Vietnam, should be forwarded 
to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197, for 
verification of the stressor stories.  
Any unit histories, operational reports, 
lessons learned, or casualty reports for 
the HHC 864th Engineering Battalion 
(Construction), 18th Brigade, 35th Group, 
during the periods from January to May 
1967, and from April to September; for 
the HHC 35th Engineering Battalion from 
May 1967 to January 1968; and for Company 
D, 864th Engineering Battalion 
(Construction) from September 1968 
through March 1969 should be requested in 
order to determine the activities of 
those units.  If USASCRUR requests 
additional or clarifying information 
other than that already provided, all 
such information should be promptly 
obtained and provided.  



4.  The veteran should then be scheduled 
for a special VA psychiatric evaluation 
by a board certified psychiatrist who is 
qualified to evaluate and diagnose PTSD.  
The claims file, including the service 
medical and administrative records, must 
be made available to and be reviewed by 
the examiner prior to the examination.  
The psychiatric examination is to be 
conducted in accordance with the fourth 
edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), and 
a complete psychological test battery 
should be administered and reviewed by 
the examining psychiatrist prior to the 
examination.  The examiner should 
determine the extent, etiology and 
correct diagnosis of any psychiatric 
disability found to be present, and 
reconcile conflicting diagnoses.  
In determining whether or not the veteran 
has PTSD due to an inservice stressor, 
the examiner is hereby notified that only 
the verified history reported by 
USASCRUR, or detailed in the service 
medical, personnel and administrative 
records, or specifically verified by the 
RO, may be relied upon.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, he or she must specify the 
evidence relied upon to determine the 
existence of the stressors and 
specifically identify which stressors 
detailed in the USASCRUR report; the 
service medical, personnel and 
administrative records; or verified by 
the RO are responsible for that 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  



5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the 
report of VA psychiatric examination 
requested herein to verify that the 
examiners reviewed the medical history 
contained in the claims folder, including 
the service medical and administrative 
records, and that any diagnosis of PTSD 
was based on the USASCRUR report, or the 
verified record history contained in the 
service medical, personnel and 
administrative records, and/or verified 
by the RO.  If the examiner relied upon a 
history which was not verified, that 
examination report must be returned as 
inadequate for rating purposes.  The 
Board emphasizes that the Court has held 
that a diagnosis of PTSD, related to 
service, based on an examination which 
relied upon an unverified history is 
inadequate.  If any development is 
incomplete, or if any requested opinions 
are not provided, or if the report of VA 
examination do not affirmatively reflect 
that the examiner has reviewed the 
veteran's claims file, such examination 
report is inadequate and appropriate 
corrective action should be implemented 
prior to returning the case to the Board.

6.  Thereafter, the RO should undertake 
any other indicated development and 
adjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disability, including PTSD, 
in light of the additional evidence 
obtained.  


If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, including all applicable law and 
regulations, and the appellant and his representative should 
be provided an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this claim.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

